                                                                            ri' g;0
                                                                     'J-S^Di.srf^cT cotffti
               IN THE UNITED STATES DISTRICT COURT FOR                   ^ ''^"AHDlV.
                  THE SOUTHERN DISTRICT OF GEORGIA                 2020f"rB-6 AM <5' I J
                            SAVANNAH DIVISION                                          '*
UNITED STATES OF AMERICA
                                                                      son7Tsf=5^
V.                                            CASE NO.        CR499-133


JOE PERRY GARRETT,

        Defendant.




                                ORDER


       Before    the    Court   is   Defendant         Joe   Perry    Garrett's

Motion to Correct Clear Error (Doc. 810), the Government's

Motion    to   Strike    Defendant    Garrett's        Pro   Se   Motion    (Doc.

811),    and     Defendant's    Counsel's      Motion        to   Withdraw       as

Attorney (Doc. 813).

       In his motion to Correct Clear Error, Defendant argues

that     the    Court    made   an   error    in       its   Order       reducing

Defendant's sentence pursuant to the First Step Act (Doc.

809) in that the Court incorrectly found Defendant to be a

career offender. (Doc. 810 at 2.) Defendant argues that the

Pre-Sentence       Investigation       Report          ("PSR")     incorrectly

listed one of his prior state convictions as "Possession

with    Intent    to    Distribute"    when       he   actually      only     pled

guilty to       Simple    Possession    of    a    Controlled        Substance.

(Id.)    Accordingly,      Defendant    contends         that     this    offense

cannot serve as a predicate offense for designating him a
